Exhibit 10.2

 

   LOGO [g98698img001.jpg] Laurence H. Midler    100 N. Sepulveda Boulevard

Executive Vice President

   Suite 1050

General Counsel

   El Segundo, CA 90245

CB Richard Ellis, Inc.

   310 606 4710 Tel    310 606 4701 Fax    larry.midler@cbre.com    www.cbre.com

October 30, 2006

Robert E. Sulentic

6037 Lakehurst Avenue

Dallas, TX 75230

 

  Re: Amendment to Employment Agreement

Dear Bob:

Robert E. Sulentic (the “Executive”) and Trammell Crow Company (the “Company”)
are parties to that certain employment letter agreement dated as of October 17,
2003 (the “Original Agreement”), which sets forth the terms of the Executive’s
employment with the Company. On April 6, 2004 and October 17, 2005, the
Executive and the Company amended the Original Agreement (the Original
Agreement, as amended, is hereinafter referred to as the “Employment
Agreement”).

Pursuant to a certain Agreement and Plan of Merger by and among the Company, CB
Richard Ellis Group, Inc. (the “Acquirer”) and A-2 Acquisition Corp. (the
“Acquisition Subsidiary”), the Acquisition Subsidiary will merge with and into
the Company (the “Merger”) and, as a result of the Merger, the Company will
become a wholly owned subsidiary of the Acquirer. The effective time of the
Merger is hereinafter referred to as the “Effective Time.” C.B. Richard Ellis,
Inc., a wholly owned subsidiary or the Acquirer, is hereinafter referred to as
the “Employer.”

In connection with the consummation of the Merger, the Employer and the
Executive wish to amend and supplement the Employment Agreement in certain
respects as set forth in this letter agreement (this “Amendment”). The Executive
and the Employer acknowledge and agree that this Amendment is being entered into
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged. Each capitalized term used but not otherwise defined in
this Amendment will have the meaning given to that term in the Employment
Agreement.

1. Effectiveness. The provisions set forth in Sections 2 through 7 of this
Amendment shall take effect at, but not before, the Effective Time. If the
Merger Agreement is terminated before the Merger is consummated, upon such
termination, this Amendment shall automatically terminate and be void ab initio.



--------------------------------------------------------------------------------

2. Effect of Merger on the Company. In accordance with Section 10(b) of the
Employment Agreement (and, for the avoidance of doubt, effective upon the
Effective Time), the Employer hereby expressly assumes and agrees to perform the
Employment Agreement in the same manner and to the same extent that the Company
was required to perform the Employment Agreement (as amended by this Amendment).
The Executive acknowledges that this Amendment constitutes a written agreement
that satisfies the requirements of such Section 10(b). Furthermore, in
accordance with such Section 10(b), all references in the Employment Agreement
to the Company with respect to obligations and periods from and after the
Effective Time (including, without limitation, in the definition of “Investment
Plan” and “Awards”) shall be references to the Employer. In addition, all
references in the Employment Agreement with respect to periods and obligations
from and after the Effective Time to (a) the “Trammell Crow Company Long-Term
Incentive Plan” shall become references to the CB Richard Ellis Amended and
Restated 2004 Stock Incentive Plan and (b) the “Trammell Crow Company and
Associated Companies Welfare Benefits Plan” shall become references to the
health, life and disability insurance policies, all death and disability plans,
practices, policies and programs and all other welfare benefit plans, practices,
policies and programs applicable generally to other executives of the Employer.

3. Acknowledgment; Effect on Change in Control Provisions. The parties
acknowledge that, effective upon the Effective Time, a Change in Control will
occur. Therefore, all provisions in the Employment Agreement (as amended by this
Amendment) that are triggered by a Change in Control will automatically become
effective and all provisions in the Employment Agreement (as amended by this
Amendment) that apply from a Change in Control until the second anniversary of a
Change in Control shall apply from the Effective Time until the expiration of
the Employment Period. For the avoidance of doubt, the merger of the Employer or
the Acquirer with or into a parent-level entity or wholly-owned subsidiary of
the Employer or the Acquirer, provided that no other part or term of such merger
would otherwise trigger a Change in Control, shall not constitute a Change in
Control.

4. Amendments and Related Matters.

(i) (a) Section 1 (Employment Period). Section 1 of the Employment Agreement
shall be amended and restated as follows:

Subject to the terms and conditions of this Agreement as amended by that certain
letter agreement entered into on October 30, 2006 between the Executive and the
Employer and such other amendments previously entered into between the Executive
and the Company (the “Amendments”), we agree to employ you, and you agree to be
employed by us for a period (the “Employment Period”) commencing on the
Effective Time and expiring on the second anniversary thereof. In no event shall
the Employment Period be subject to extension, unless otherwise agreed upon in
writing by the Executive and the Employer. After the expiration of the
Employment Period, if not otherwise extended in accordance with the foregoing
sentence, the Executive’s employment with the Employer shall automatically
continue on an “at-will” basis, and the Executive shall be subject to all of the
obligations, and entitled to all of the rights, to which all other executives of
the Employer who are “at-will” employees and hold positions and have
responsibilities substantially equal in stature and seniority (in level, but not
years of

 

2



--------------------------------------------------------------------------------

service) to the Executive are subject or entitled (which, in any event, shall
include, notwithstanding anything to the contrary set forth in the Employer’s or
the Acquirer’s plans and policies, (A) payment by the Employer of all Accrued
Obligations, Accrued Welfare Benefits and Accrued Investments owed to the
Executive at the time of termination of the Executive’s employment under this
Agreement (as amended by the Amendments) and (B) payment by the Employer of any
accrued and earned but unpaid Annual Bonus in respect of any fiscal year during
the Employment Period (whether or not the amount of any such Annual Bonus shall
at the time of termination of the Executive’s employment under this Agreement
(as amended by the Amendments) be determined). Notwithstanding anything to the
contrary contained in this Agreement (as amended by the Amendments), after the
expiration of the Employment Period, all of the Executive’s obligations under
this Agreement (as amended by the Amendments) shall terminate; provided,
however, that (1) the Executive’s obligations under Section 7 of this Agreement
(as amended by the Amendments) shall continue with respect to Confidential
Information obtained during the Employment Period, and (2) in the event that the
Executive’s employment continues on an “at-will” basis, the Executive shall
enter into, promptly after the expiration of the Employment Period, the
Employer’s standard confidentiality agreement required to be signed upon hire by
other executives of the Employer who hold positions and have responsibilities
substantially equal in stature and seniority (in level, but not in years of
service) as the Executive (which, for the avoidance of doubt does not include
non-compete, non-solicit or similar restrictive covenants). For the avoidance of
doubt, the Employer and the Executive hereby acknowledge that the Executive’s
“at-will” employment after the expiration of the Employment Period shall be
terminable by either party upon such party’s notice of such termination to the
other party.

(b) Section 2(a) (Position and Duties). Section 2(a) of the Employment Agreement
shall be amended to change the reference therein to the Executive’s position to
Group President of Asia Pacific Operations, EMEA Operations and D&I Operations.
In addition, (i) at the Effective Time, the Executive shall be appointed to
serve on the Employer’s Global Executive Board (but only for as long and upon
such terms as the Chief Executive Officer of the Employer shall from time to
time determine in his sole discretion) and (ii) the Executive shall be appointed
to fill a vacancy on the Board of Directors of the Acquirer, effective at the
Effective Time and the Board of Directors of the Acquirer shall include the
Executive’s name on each slate of director nominees for election at an annual
meeting of stockholders of the Acquirer during the Employment Period. If the
Executive is serving as a member of the Board at the time the Period of
Employment ends for any reason (whether by termination or expiration), the
Executive shall promptly tender a letter of resignation for acceptance by the
Board. Notwithstanding anything to the contrary contained in such Section 2(a),
your powers and duties shall be (1) acting with respect to the D&I Business (as
defined below) in the same manner as, and having the same oversight role with
respect to the D&I Business as, the Chief Executive Officer of the D&I Business,
if operated as a stand-alone entity, would have, (2) serving as the executive to
whom the heads of Asia Pacific Operations and EMEA Operations report and
(3) such other duties as the Chief Executive Officer of the Employer shall
reasonably request. As used herein, “D&I Business” means the business known as
the Development and Investment Business within the Company prior to the
Effective Time, which business will operate under the name of the Company from
and after the Effective Time.

 

3



--------------------------------------------------------------------------------

(c) Section 2(b) (Compensation). Section 2(b) of the Employment Agreement shall
be amended and restated as follows:

(i) Annual Base Salary. For services during the Employment Period, you will
receive an annual base salary (the “Annual Base Salary”) at an initial rate of
$600, 000, payable in accordance with the customary payroll practices of the
Employer for its other executives. Such Annual Base Salary shall be subject to
review in the same manner as the salaries are reviewed with respect to other
executives of the Employer who hold positions and have responsibilities
substantially equal in stature and seniority (in level, but not in years of
service) to the Executive, but, during the Employment Period, in no event shall
the Annual Base Salary be less than the initial rate set forth above. The term
“Annual Base Salary” will refer to the Annual Base Salary as it may be so
adjusted from time to time.

(ii) Annual Bonus. For services during the Employment Period, the Executive
shall be eligible to receive such annual bonus payments, if any, as the Board
(or its Compensation Committee) may specify (each an “Annual Bonus”); provided
that for each Annual Bonus with respect to services performed during the
Employment Period, (1) the “bonus target amount” for purposes of calculating
such Annual Bonus shall be no less than $750, 000, (2) the manner for
determining whether the Executive has met or exceeded the performance criteria
applicable to such “bonus target amount” shall be made in accordance with the
policies of the Employer generally applicable to other executives of the
Employer similar in stature and seniority (in level, not in years) to the
Executive, (3) whether the “bonus target amount” shall be met shall be
determined 50% with respect to the results of the D&I Business and 50% with
respect to the results of the EMEA and Asia Pacific operations, subject to such
adjustment of the percentages as the Chief Executive Officer of the Employer and
the Executive shall from time to time agree upon, and (4) for the avoidance of
doubt, the applicable “bonus target amount” shall in no event be deemed to
constitute a cap on the amount of the Annual Bonus to which the Executive is
eligible to receive. Annual Bonuses earned by the Executive will be paid no
later than the date bonuses are paid for other executives of the Employer,
generally March of the year following the year in respect of which the bonus is
granted, and will be payable to the Executive whether or not the Executive is
employed by the Employer at the time of payment. In addition, the Executive
shall be eligible to receive a one-time bonus (payable at the same time as the
Annual Bonus payable in respect of fiscal year 2007 is payable) in an amount of
up to $300,000, such amount to be determined in the Employer’s Chief Executive
Officer’s sole discretion, in respect of his assistance in facilitating the D&I
Business integration.

(iii) Awards Under Investment Plans. The Executive shall be entitled to
participate in all incentive, savings, stock option or other equity award,
profit sharing and retirement plans, practices, policies and programs applicable
generally to other executives of the Employer (the “Investment Plans”), subject
to the terms and conditions of such Investment Plans. All Awards (and the terms
thereof, including with respect to vesting schedules) granted during the
Employment Period shall be determined, structured and awarded in the same manner
and at the same time as determined, structured and awarded for other executives
of the Employer who hold positions and have responsibilities substantially equal
in stature and seniority (in level, but not years of service) to the Executive.
In the event that the Effective Time occurs after the 2007 Awards are granted,
the Executive shall receive such Award that he

 

4



--------------------------------------------------------------------------------

otherwise would have been entitled to receive pursuant to the foregoing sentence
the day that his employment commences.

(iv) Welfare Plans. The Executive shall be eligible to participate in all
health, life and disability insurance policies, all death and disability plans,
practices, policies and programs and all other welfare benefit plans, practices,
policies and programs applicable generally to other executives of the Employer
(“Welfare Plans”), subject to the terms and conditions of such Welfare Plans.

(v) Perquisites. The Employer shall provide the Executive with, or make
available to the Executive, all perquisites that the Employer makes available or
provides to other executives of the Employer who hold positions and have
responsibilities substantially equal in stature and seniority (in level, but not
years of service) to the Executive. In addition, the Acquirer will provide
personal umbrella insurance coverage for the Executive of the same type provided
by the Company for the Executive immediately prior to the Effective Time;
provided, however, that for the avoidance of doubt, the Employer may provide
such coverage pursuant to a new policy with substantially similar terms and
conditions and the same limits as the existing umbrella policy.

(d) Section 2(c) (Vesting of Equity Awards). By way of clarification, the
provisions of Section 2(c) of the Employment Agreement regarding the accelerated
vesting of Awards upon the occurrence of a Change in Control shall apply (i) to
all Awards held by the Executive immediately prior to the consummation of the
Merger with respect to the Merger and (ii) to all Awards held by the Executive
immediately prior to each subsequent Change in Control that occurs during the
Employment Period

(e) Section 3(d) (Resignation by You). The third sentence of Section 3(d) of the
Employment Agreement shall be amended and restated in its entirety to provide as
follows:

“‘Good Reason’ means (A) any (1) material diminution (considering all previous
diminutions during the Employment Period in the aggregate, including all
previous diminutions occurring after the Effective Time which are not material
when considered separately) in your position, authority, powers, functions,
duties or responsibilities in effect at the Effective Time (as such duties are
modified by the Amendments), except any termination of the Executive’s
membership on the Global Executive Board (for whatever reason) shall not
constitute any such diminution or (2) the Executive is not appointed or
nominated to the Acquirer’s Board of Directors as set forth in Section 2(a) of
this Agreement, (B) any failure by the Employer to comply with any of its
payment obligations under this Agreement (as amended by the Amendments), and any
failure by the Employer to comply with or failure to cause compliance with any
of the provisions of Section 2(b) of this Agreement (as amended by the
Amendments), (C) any change in the Executive’s Base Salary, Annual Bonus or
Awards not permitted to be made under this Agreement (as amended by the
Amendments), (D) the relocation or transfer of your principal office to a
location more than 50 miles from your regular work address as of the Effective
Time without your consent, or (E) the failure of the Acquirer to meet any of its
obligations under the Merger Agreement with respect to compensation payable to
the Executive in his capacity as an employee of the Company prior to the
Effective Time.

 

5



--------------------------------------------------------------------------------

For the avoidance of doubt, the termination of the Executive’s membership on the
Global Executive Board shall not constitute grounds for Good Reason termination.

(f) Section 3(e) (Expiration of Term). As a result of the amendment set forth in
Section 4(a) hereof, Section 3(e) of the Employment Agreement is hereby deleted.

(g) Section 4(d)(i) (Definition of Change in Control). Section 4(d)(i) of the
Employment Agreement shall be amended to provide that the term “Change in
Control” shall have the meaning given to the term “Change of Control” in the
Acquirer’s Amended and Restated 2004 Stock Incentive Plan (the “Acquirer Plan”);
provided, however, that for purposes of Section 4(d)(i) of the Employment
Agreement, the definition of “Change of Control” in the Acquirer Plan shall be
amended as follows:

(i) Section 2(e)(ii) shall be amended to provide that a Change of Control occurs
upon the closing of any acquisition of assets of another entity in which the
voting securities or then outstanding shares of common stock of the Company
owned by the shareholders of the Company immediately prior to such acquisition
do not represent, after such acquisition more than fifty percent (50%) of the
total voting power or the total number of shares of common stock then
outstanding of the Company immediately after such acquisition; and

(ii) Section 2(e)(v) shall be amended to provided that a Change of Control
occurs when a liquidation or dissolution of the Corporation has been approved by
the stockholders of the Company.

Section 4(d)(i) of the Employment Agreement shall be further amended so that, to
the extent that any event occurring with respect to the Employer would
constitute a Change in Control, such event occurring with respect to the
Acquirer shall also constitute a Change in Control. Furthermore, Section 4(d)(i)
of the Employment Agreement shall be amended to delete the proviso therein. In
addition, in the event that a Change in Control with respect to the D&I Business
occurs, then, at the Executive’s election, (A) the Employer shall cause its (or
the then owner of the D&I Business’) successor with respect to the D&I Business
to succeed to the Acquirer as the Executive’s employer on substantially the same
terms set forth in the Employment Agreement (as amended by this Amendment) with
respect to the remainder of the Employment Period, effective upon the
effectiveness of such Change of Control, and the Employer shall no longer be the
employer of the Executive or (B) the Executive’s employment under the Employment
Agreement shall continue pursuant to its terms, and reasonable accommodation
shall be made for the Executive so that (other than with respect to his
oversight of the D&I Business, his position, title and other rights and
obligations under the Employment Agreement shall continue in full force and
effect. The failure of the Employer to satisfy the foregoing obligation shall
constitute grounds for Good Reason termination by the Executive, subject to any
applicable cure periods and, in addition to the other benefits due to the
Executive upon such termination (and notwithstanding anything to the contrary
contained in the Employment Agreement, the Amendments or the other policies or
plans of the Employer or the Acquirer), all of his Awards that are unvested at
the time of such termination shall be

 

6



--------------------------------------------------------------------------------

accelerated in full. For purposes of this paragraph, a Change in Control with
respect to the D&I Business shall be deemed to occur upon the occurrence of any
event that, if it occurred with respect to the Employer or the Acquirer, would
constitute a Change in Control, and shall also be deemed to occur upon the
occurrence of any of the following events (whether or not such event would
otherwise constitute a Change in Control of the D&I Business: (A) a disposition
of all or substantially all of the assets of the D&I Business (wherever or by
whomever such assets are held), (B) any “spin-off” of the D&I Business, or (C) a
Change in Control with respect to any entity through which all or a substantial
portion of the D&I Business is conducted, all or a substantial portion of the
assets of the D&I Business are held or all or a substantial number of producer
employees or executives performing services for the D&I Business are employed.

(h) Section 5(c) (Without Cause; Resignation for Good Reason; Non-Renewal
Election by the Company).

(i) Section 5(c)(i) (Cash Payments). Clause (y) in Section 5(c)(i) shall be
amended and restated in its entirety to provide as follows: “an amount equal to
the greater of (1) the highest “bonus target amount” applicable to you during
the Employment Period or (2) $750, 000.” In addition, the multiplier of three
(3) referred to therein shall be reduced to two and one-half (2.5).

(ii) Last Paragraph (Date of Award Grant). The first sentence of the last
paragraph of Section 5(c) of the Employment Agreement shall be amended to change
the reference therein to Awards granted on or after a Change in Control to
Awards granted at any time from and after the Effective Time.

(i) Section 8 (Non-Compete). The reference to fifteen (15) months in the
definition of “Term of Competition” is hereby changed to twelve (12) months.

(j) Determinations by the Employer. Notwithstanding anything to the contrary
contained in the Employment Agreement, all determinations to be made and actions
to be taken by the Employer under the Employment Agreement (as amended by this
Amendment) (whether directly or through its Board of Directors or the
Compensation Committee thereof or any of its officers, directors or other
employees) shall be made or taken by it in good faith and in the exercise of its
reasonable judgment.

(k) Section 5(e). Solely for purposes of Section 5(e) of the Employment
Agreement, the Merger shall not be deemed to constitute a Change in Control.

(l) Executive Rights and Benefits. Each provision set forth in the Employment
Agreement that provides the Executive with the same or similar rights or
benefits to which members of the Executive Committee or other executive officers
of the Company are entitled is hereby amended to provide the Executive with the
same or similar rights or benefits to which other executives of the Employer who
hold positions and have responsibilities substantially equal in stature and
seniority (in level, but not years of service) to the Executive are entitled.

 

7



--------------------------------------------------------------------------------

5. Role of the Acquirer. In the event that the Acquirer takes any action or
omits to take any action that, if taken or omitted to be taken by the Employer,
would constitute a breach of any provision of the Employment Agreement (as
amended by this Amendment), such act or omission shall nonetheless constitute a
breach of such provision to the same extent as if such action was taken or
omitted to be taken by the Employer.

6. Waiver. The Executive hereby waives his right to terminate his employment for
Good Reason solely to the extent that grounds therefor arise as a result of the
change in the terms of his employment set forth herein. For the avoidance of
doubt, in no event shall such waiver constitute a waiver by the Executive of the
Acquirer’s failure to comply with or cause the compliance with the terms and
conditions of the Employment Agreement, as amended by this Amendment, or for any
other reason that constitutes “Good Reason.”

7. Prior Measurement Periods. All references contained in the Employment
Agreement to accrued benefits, bonus, salary and other compensation that is
payable upon certain terminations of the Executive’s employment, for the
avoidance of doubt, shall include all such amounts so accrued, whether or not
they relate to periods prior to the Effective Time.

8. Effect on Employment Agreement; Conflicts. Except as specifically amended,
acknowledged or supplemented in this Amendment, from and after the Effective
Time, the Employment Agreement will continue in full force and effect in
accordance with its terms. In addition, and for the avoidance of doubt, in the
event of a conflict between the terms of the Employer’s or the Acquirer’s plans
and policies (including, without limitation, Investment Plans and bonus
policies) and the terms of the Employment Agreement or this Amendment or the
Restricted Stock Agreement referred to herein (by way of example, with respect
to forfeiture and acceleration of Awards), the applicable terms of the
Employment Agreement, this Amendment or the Restricted Stock Agreement shall
govern and control.

9. Counterparts. This Amendment may be executed (including by facsimile or
electronic transmission) in any number of counterparts.

10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE APPLICABLE,
THE LAWS OF THE UNITED STATES.

11. Entire Agreement. This Amendment, together with the Exhibits hereto and the
Employment Agreement, constitutes the sole understanding of the Employer and the
Executive with respect to the subject matter hereof.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

By signing and countersigning this Amendment in the appropriate space set forth
below, the Executive and the Employer have agreed to be bound by the terms and
conditions set forth herein.

 

Sincerely,

 

CB RICHARD ELLIS, INC.

By:   /s/ Laurence H. Midler   Name:   Laurence H. Midler   Title:   Executive
Vice President &
General Counsel Address:

100 North Sepulveda Blvd.

Suite 1050

El Segundo, CA 90245

 

ACKNOWLEDGED AND AGREED: /s/ Robert E. Sulentic Name: Robert E. Sulentic

Address:

6037 Lakehurst Avenue

Dallas, TX 75230

 

9